DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 12 and 18.
Claim Objections
The objections to claims 12 and 18 have been withdrawn in view of the amendment filed on 03/01/21.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 and 21
The cited prior art fails to disclose or suggest “wherein the method includes providing a first set of drive currents to a first set of the plurality of pump sources at a first set of measured temperatures associated with the first set of pump sources to provide a first total pump power; and providing a second set of drive currents to a second set of the plurality of pump sources at a second set of measured temperatures 2 associated with the second set of pump sources to provide a second total pump power substantially the same as the first total pump power, one or more of the second set of measured temperatures being at least 10 °C greater than the corresponding temperatures of first set of measured temperatures, and the first set of drive currents being substantially different from the second set of drive currents” in combination with 
Claims 12-20
The cited prior art fails to disclose or suggest “wherein for each of the grating-locked pump sources, the control system is configured to provide a first range of drive currents to the grating-locked pump source at a first measured temperature, and to provide a second range of drive currents to the grating-locked pump source at a second measured temperature at least 10 °C more than the first measured temperature, the second range of drive currents being substantially different from the second range of drive currents, wherein the second range of drive currents has a substantially lower maximum current, a substantially lower minimum current, or both a substantially lower maximum current and a substantially lower minimum current than the first range of drive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YUANDA ZHANG/Primary Examiner, Art Unit 2828